Moore, J.
Judgment in this case was entered June 2, 1916. The bill of exceptions was signed August 11th, and writ of error was issued August 24, 1916. This is a motion to dismiss the writ of error, because it was not obtained within 10 days after the bill of exceptions was signed. The motion to dismiss is opposed for the reason that the plaintiffs were in no way responsible for the delay in suing out the writ of error. The motion involves a construction of section 6, chap. 50, of the new judicature act (3 Comp. Laws 1915, § 13741). The showing made indicates very clearly that the delay in suing out the writ of error beyond ten days is a delay for Which the appellants are in no wise responsible. The act authorizes this court, upon a *312proper showing made, to extend the time beyond ten days after the bill of exceptions has been signed. On the 10th of April, 1916, in the unreported case of Blake v. Insurance Co., we construed this act and granted an extension of the time beyond the ten days. In the instant case the bill of exceptions has been signed and the writ of error has been sued out. If the showing made upon this motion had been made to this court before the writ of error was sued out, we should have felt bound to extend the time in which to take out the writ of error. Inasmuch as the writ of error has been taken out, it may stand the same as though an extension of time had been granted upon a proper showing.
The appellee will be granted costs.
Stone, C. J., and Kuhn, Ostrander, Bird, Steere, and Brooke, JJ., concurred. Person, J., did not sit.